United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-2017
                         ___________________________

                             United States of America

                                        Plaintiff Appellee

                                         v.

                             Robert John Manuel, Sr.

                                      Defendant Appellant
                                   ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                  ____________

                          Submitted: September 29, 2022
                             Filed: October 4, 2022
                                 [Unpublished]
                                 ____________

Before SHEPHERD, ERICKSON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

       Robert John Manuel, Sr. appeals the within-Guidelines-range sentence the
district court1 imposed after he pleaded guilty to a firearm offense. His counsel has

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
moved for leave to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), challenging the substantive reasonableness of the sentence.

       Upon careful review, we conclude that the district court did not impose a
substantively unreasonable sentence. See United States v. Feemster, 572 F.3d 455,
461-62 (8th Cir. 2009) (en banc) (reviewing sentence under deferential abuse-of-
discretion standard; discussing substantive reasonableness); see also United States v.
Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (on appeal, within-Guidelines-range
sentence presumed reasonable).

       Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no non-frivolous issues for appeal. Accordingly, we grant counsel
leave to withdraw, and affirm.
                      ______________________________




                                         -2-